DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 23-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 14, 2021.

Applicant’s election of Group I in the reply filed on June 14, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Specification
The disclosure is objected to because of the following informalities: [0088] lines 14 recites “cathater” this should be “catheter”.  [0094] refers to 1025 as both the seal assembly and basket.  [0095] the inch measurement is not squared.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not appear to recite the balloon component is made of nitinol as recited in claim 7.


Claim Objections
Claims 1, 9, and 20 are objected to because of the following informalities:  claim 1 recites “the balloon component surround the infusion basket catheter” and “the infusion basket component comprise a shaft” which require grammar correction.  Claim 9 repeats the limitation that the cuts are helical.  Claim 15 recites “the balloon catheter component comprise an expandable lumen” which requires grammar correction.  Claim 20 recites 0.8 inches this should be squared.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the balloon component surrounds the infusion catheter basket.  Figs. 10A and 10B appear to disclose two catheter baskets 1015 and 1091.  It appears the catheter basket referred to by the claim is 1015, however, it is not clear how two such infusion baskets would work together such that both would have an uncut proximal ends and a plurality of tubes melted together, it is not clear how such tubes would be applied at two locations, how do the distal ends of the tubes and tines of basket 1015 become integrated into the overall device.  The drawings do not show any detail of the catheter basket that is surrounded by the balloon.  The specification does not provide sufficient details to one of ordinary skill in the art to understand how a basket having the details claimed in claim 1 surrounded by a balloon functions with a second basket.  The Examiner notes the provisional application does not include Figs. 11A and 11B.

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the plurality of tubes" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Further it is unclear how the structure of the tubes relates to the overall structure of the device.

Claim 22 recites the limitation "the guidewire" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 recites limitations which are already found in claim 1 and as such does not further limit the claim on which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-6, 8-14, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bashir et al. (US 2018/0049761 A1, the PgPub of Bashir is relied it is noted the Patent US 10,123,814 may be referred to for clearer drawings) in view of Daniel et al. (US 2001/0044632 A1).
With regard to claim 1, Bashir et al. teach a catheter system for treating thromboembolic conditions comprising an infusion basket catheter component (Fig. 7 member 706), wherein the infusion basket component comprise a shaft comprising a wall with an inner surface and an outer surface and a lumen extending between a distal end and a proximal end and defining a longitudinal axis, wherein a plurality of helical cuts along a portion of the shaft between the inner and outer surface of the wall forming a plurality of tines (see Figs. 9, 11, and 12 showing cuts forming the individual tines 707b, Fig. 12 shows how the tines can be spiraled/helical); wherein the proximal end of the shaft is uncut (see Figs. 9 and 11 in the area of 707a the shaft is uncut); and wherein the plurality of tubes are melted together and to the outside of the shaft at the uncut proximal end of the shaft (Figs. 10 and 11 the tines are inserted into tubes 708/709, regarding limitations to the tubes being melted the applicant is advised that patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process MPEP 2113.).  Bashir et al. do not disclose a balloon surrounding the infusion basket.  However, Daniel et al. teach delivering a basket for clot removal using a balloon.  In an initial position the device is delivered into the vasculature with the basket surrounded by the balloon (Fig. 22A, [0108], [0109]) the device is then deployed and the balloon anchors the catheter into position (Figs. 22B and 22C, [0107], 
With regard to claim 2, see Bashir et al. see Figs. 7, 10, and 11 which show the tines within the tubes forming the plurality of limbs, the tines are not connected between the ends, and the distal ends are attached together.
With regard to claim 3, see [0047] and [0053]-[0054].
With regard to claims 4 and 5, see [0047], in the relaxed state the arms lay flat which would form a closed state and then expand such that the arms bow outwards as the distal end is moved proximally which reduces the length of the basket.
With regard to claim 6, see [0052], basket is made of nitinol.
With regard to claim 8, the applicant is advised that patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process MPEP 2113.  The resultant product is the same if the cuts are made by a laser or other means.
With regard to claims 9 and 10, see Fig. 12.  If this is not found to show the rotation as claimed, it would have been obvious to a person having ordinary skill in the art before the effective filing date to have the cuts extend as recited as it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claim 11, see the rejection of claim 1 above.

 	With regard to claim 21, see Figs. 7 and 8 lumen in 722 and 720.
With regard to claim 22, the lumen within 722 receives guidewire 712, the lumen within 720 is capable of extracting a clot.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bashir et al. (US 2018/0049761 A1, the PgPub of Bashir is relied it is noted the Patent US 10,123,814 may be referred to for clearer drawings) and Daniel et al. (US 2001/0044632 A1) as applied to claim 6 above, and further in view of Boyle et al. (US 2003/0028210 A1).
With regard to claim 7, see at least [0052] regarding the material of the shaft which is the same as the basket material.  Bashir et al. as combined with Daniel et al. is silent as to the material of the balloon.  However, Boyle et al. teach making a balloon out of metal, including nitinol, and that it is biocompatible and can provide desired characteristics regarding tensile strength and yield strength ([0005] and [0023]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date to use nitinol for the balloon of Bashir et al. and Daniel et al. as Boyle et al. teach such is a suitable biocompatible material for use in the body and can provide desired characteristics and would yield the same predictable result.

Claims 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bashir et al. (US 2018/0049761 A1, the PgPub of Bashir is relied it is noted the Patent US 10,123,814 may be referred to for clearer drawings) and Daniel et al. (US 2001/0044632 A1) as applied to claim 1 above, and further in view of di Palma et al. (US 2012/0059356 A1).

With regard to claim 16, see the rejection to claim 1 above regarding the balloon as provided by Daniel et al.
With regard to claim 17, as combined with Daniel et al, the balloon is necessarily compliant as it inflates and necessarily includes an inflation lumen, as combined with the overall device the suction lumen would also run through the balloon as the balloon is provided around the end of the catheter.
 With regard to claim 18, see the rejection to claim 1 above regarding the balloon as provided by Daniel et al.
With regard to claim 20, Bashir et al. and Daniel do not disclose the specific size of the balloon and basket.  As combined the area between the basket and balloon changes as the balloon is inflated prior to the basket being pushed out.  It would have been obvious to a person having ordinary skill in the art before the effective filing date to size the components to achieve the area claimed as it has been held that where the general conditions of a claim are disclosed in In re Aller, 105 USPQ 233.  On of ordinary skill in the art would be able to size the balloon as desired to have sufficient pressure for retention in the vasculature and understand the basket needs to be of such a size that it can fit within the vasculature and the balloon.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bashir et al. (US 2018/0049761 A1, the PgPub of Bashir is relied it is noted the Patent US 10,123,814 may be referred to for clearer drawings) and Daniel et al. (US 2001/0044632 A1) as applied to claim 1 above, and further in view of Parodi (US 6,206,868).
With regard to claim 19, Bashir et al. as combined with Daniel et al. teach a device substantially as claimed but are silent as to the material of the balloon.  However, Parodi teach a balloon which is used to retain a catheter while delivering a basket may be made of polyurethane (Figs. 3-5, balloon 42/55, Col. 6 lines 7-13).  It would have been obvious to a person having ordinary skill in the art before the effective filing date to use polyurethane in Bashir et al. and Daniel et al. as Parodi teaches this material is suitable for use in the body and would yield the same predictable result.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 8, 9, and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,973,539 B2 in view of Daniel et al. .
Claims 1, 3-6, 8-10, and 12-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 16 of U.S. Patent No. 10,105,154 B1 in view of Daniel et al. (US 2001/0044632 A1). The Patent ‘154 teaches the limitations of the claim in addition to more specific recitations except for reciting a balloon. However, Daniel et al. teach delivering a basket for clot removal using a balloon.  In an initial position the device is delivered into the vasculature with the basket surrounded by the balloon (Fig. 22A, [0108], [0109]) the device is then deployed and the balloon anchors the catheter into position (Figs. 22B and 22C, [0107], [0110], [0111]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date to have a balloon which surrounds the catheter as Daniel et al. teach this is beneficial for delivering the catheter in a low profile condition and retaining the catheter in place during clot removal.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMILY L SCHMIDT/            Primary Examiner, Art Unit 3783